Citation Nr: 1228655	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  07-05 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1959 to May 1962, with additional subsequent periods of service in the Army National Guard Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits then being sought on appeal.

The Veteran appeared and gave personal testimony before the Board in August 2007.  A transcript of that hearing has been associated with the claims file.  In a May 2012 letter from the Board, the Veteran was notified that the Acting Veterans Law Judge who conducted his August 2007 Travel Board hearing was no longer employed by the Board and advised him of the opportunity to provide testimony before a current member of the Board.  He was also advised that he was to respond within 30 days if he wanted another hearing and that if no response were received within the prescribed time period, the Board would assume that he did not want another hearing.  The Veteran has indicated that he does not desire another hearing.

In October 2009 and November 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further evidentiary development, to include obtaining an etiology opinion regarding the Veteran's hearing loss. 

Unfortunately, this appeal must again be REMANDED to the RO via the AMC
in Washington, DC.  VA will notify the appellant if further action is required on his part.






REMAND

The Board's review of the claims file reveals that additional action on the claim by the agency of original jurisdiction (AOJ) is warranted, even though such action will further delay an appropriate decision on the claim on appeal.

The Board notes that the AOJ last issued a supplemental statement of the case (SSOC) in January 2012, as requested by the Board's remand of November 2011, along with a letter dated January 25, 2012 granting the Veteran 30 days within which to submit additional evidence before the appeal would be returned to the Board.  Although the AOJ recertified the case to the Board, the Veteran submitted additional evidence pertinent to the claim subsequent to the January 2012 SSOC.  The evidence consists of lay statements from the Veteran.  No supplemental statement of the case was issued by the AOJ, as required by 38 C.F.R. § 19.31(b)(1) (2011).

Any pertinent evidence submitted to the Board, must be referred to the AOJ unless that right is waived by the appellant or his representative.  38 C.F.R. § 20.1304(c).  The Veteran did not waive initial AOJ consideration of this evidence and the Board must therefore remand the claim to have the evidence considered by the AOJ.  In a statement received in June 2012, he specifically responded to the Board's inquiry that he wanted the case returned to the AOJ for review of the additional evidence submitted. 

Accordingly, this case is REMANDED for the following actions:

1.  After completing any additional notification and/or development deemed warranted, readjudicate the claim remaining on appeal in light of all pertinent evidence (to particularly include the evidence received, but not considered by the AOJ, subsequent to January 2012) and legal authority.

2.  If any benefit sought on appeal remains denied, the AOJ must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


